255 F.2d 190
103 U.S.App.D.C. 112
Seymour CARMEL, Appellant,v.UNITED STATES CIVIL SERVICE COMMISSION et al., Appellees.
No. 14242.
United States Court of Appeals District of Columbia Circuit.
Argued April 29, 1958.Decided May 8, 1958.

Mr. Seymour Carmel, appellant, pro se.
Mr. Peter H Schiff, Atty., Dept. of Justice, with whom Asst. Atty. Gen. George C. Doub, Messrs. Oliver Gasch, U.S. Atty., and Samuel D. Slade, Atty., Dept. of Justice, were on the brief, for appellees.
Before BAZELON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order granting summary judgment for appellee members of the Civil Service Commission.  The suit was brought by appellant to declare that his separation from federal employment was accomplished in violation of his rights under the Veterans' Preference Act of 1944, as amended, 5 U.S.C.A. 851 et seq.  We agree with the District Court that appellant's two week period of full time training duty with the National Guard of the District of Columbia does not make him an ex-serviceman within the meaning of the Act and that no basis exists for setting aside his separation.


2
Affirmed.